Appeal by defendant from (1) a judgment of the Supreme Court, Queens County, rendered January 29, 1965, convicting him of attempted burglary in the third degree, upon a plea of guilty, and imposing sentence and (2) an order of the same court dated February 11, 1970 which, on reargument, denied his application in coram nobis to vacate the judgment. Appeal from judgment dismissed. Order affirmed. The notice of appeal from the judgment was filed more than 30 days after rendition of the judgment. This court therefore does not have jurisdiction of that appeal. However, we have examined that appeal on the merits and, if the appeal were timely, we would hold that the minutes clearly demonstrate that the contentions made by appellant are without substance. The plea was willingly and voluntarily taken by him, while represented by counsel, as the best bargain he could obtain (North Carolina v. Alford, 400 U. S. 25) and there was no protestation or indication of innocence such as would warrant further inquiry (People v. Fooks, 21 N Y 2d 338). The appeal from the order was made necessary because of doubt as to whether this court could entertain the untimely appeal from the judgment. We affirm the order on the ground that the application for resentence does not meet the standards of People v. Lynn (28 N Y *7492d 196). Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.